                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :
                                          :
                                          :
                     v.                   :   CRIMINAL ACTION NO. 93-127
                                          :
GRADY JACKSON, JR.                        :

                                         ORDER

       AND NOW, this 17th day of May, 2021, upon review of Grady Jackson, Jr.’s Motions

for Compassionate Release and the responses thereto, it is hereby ORDERED that the Motions

are DENIED for the reasons set forth in the accompanying Memorandum Opinion.



                                          BY THE COURT:

                                          /s/ Jeffrey L. Schmehl
                                          JEFFREY L. SCHMEHL, J.
